UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F I L E D
JEROME L. GRIMES
’ OCT ~5 2017
Plaintiff, : C|erk, U_S' Distrlct an
1 Ba"krUPfCV Courts d
v. : Civil Action No. 17-1797

DIANE GRIMES-STARNES, et al.,
Defendants.
MEMORANDUM OPINION
This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint The Court will grant the application, and dismiss the

complaint

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even
pro se litigants, however, must comply with the F ederal Rules of Civil Procedure. Jarrell v.
Tz'sch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure
requires that a complaint contain a short and plain statement of the grounds upon which the
Court’s jurisdiction depends, a short and plain statement of the claim showing that the pleader is
entitled to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).
The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the
claims being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense
and to determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,

498 (D.D.C. 1977).

The Court has reviewed the complaint and finds that it utterly fails to meet the standard
set forth in Rule 8(a). The pleading is incomprehensible, thus the Court identifies no viable legal
claim. Absent a statement of cognizable claims showing plaintiffs entitlement to relief, the
complaint must be dismissed An Order consistent with this Memorandum Opinion is issued

separately.

DATE; @7/@ 91 Q-o]? /¢%/4> h

Unlted Stétes District Judge